WHATLEY, Judge.
Michael S. Nelson appeals the dismissal of his complaint with prejudice. Nelson sued Harry K. Singletary, Jr., the Secretary of the Florida Department of Corrections, in his individual and his official capacity. Single-tary argues, and we agree, that he is entitled to qualified and sovereign immunity as to these claims. See Jones v. Kirkland, 696 So.2d 1249, 1253 (Fla. 4th DCA 1997); Omasta v. Bedingfield, 689 So.2d 409 (Fla. 5th DCA 1997). However, Nelson’s complaint also sought injunctive relief. The *769State argues that this claim was properly dismissed because Nelson did not plead an irreparable harm, a clear legal right, an inadequate remedy at law, and consideration of the public interest.
We conclude that Nelson should be given the opportunity to amend his complaint to properly state a claim for injunctive relief. See Omasta, 689 So.2d 409. Therefore, we reverse the dismissal with prejudice of this claim only and remand the case with instructions to permit Nelson to amend his complaint to seek injunctive relief.
LAZZARA, A.C.J., and NORTHCUTT, J., concur.